                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION

KARLEE JOHNSON,

      Plaintiff,
v.                                              CASE NO. 3:17cv528-MCR-GRJ

WESAM FARAJ, et al.,

     Defendants.
________________________________/

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report

and Recommendation dated March 18, 2019. ECF No. 41. The parties have been

afforded an opportunity to file objections pursuant to Title 28, United States Code,

Section 636(b)(1). I have made a de novo determination of any timely filed

objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation

should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                           Page 2 of 2




      2.    Plaintiff’s Motion for Attorney’s Fees and Costs, ECF No. 35, should

be GRANTED.

      3.    Plaintiff is awarded attorney’s fees and costs in the sum of

$26,835.25 against Defendants Wesam Faraj and Defendant Bobba Ibrahim

LLC, jointly and severally.

      4.    The clerk is directed to close the file.

      DONE AND ORDERED this 16th day of April 2019.




                                         s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE
